*292
Judgment affirmed.

The defendant stated: He had been out to where some work was going on to see if he could get a job, but had failed. He met up with Moses Greer and they came along together until they got to a house where Greer said he was going in, that a girl had told him there was an overcoat there they wanted to sell. Defendant went on towards the corner of the street and soon saw Greer coming with an overcoat. When he got to the corner where defendant was he put it on, and they started along the street and had gone but a short distance when they heard a woman who had just turned the street corner, calling out, “You stole that coat!” He called the other’s attention to the woman and asked him what she meant, who, as soon as he saw the woman coming and calling out that way, pulled off the coat and ran away. The woman stopped and picked up a rock before she came to where defendant was standing near the overcoat, and told him not to touch that coat. She, pursued the other fellow but could not overtake him. Defendant told her, if she would turn around the corner the other way she might head him ofi. She then took the overcoat and carried it back. That is all defendant knows about it. He did not go into the house when the other fellow took the overcoat, had no idea he was going in there to steal an overcoat or anything else, as he had told defendant he was g-oingin there to look at an overcoat a girl had told him they wanted to sell.
George S. Thomas, for plaintiff in error.
Lewis W. Thomas, solicitor, contra.